Mixer, J.
(dissenting). I cannot concur in the opinion of the Chief Justice with reference to the time in which an appeal should be taken from a judgment. Section *2783635, Comp. Laws Utah 1888, provides that “an appeal may be taken to the supreme court from the district court: (1) From a final judgment in an action or special proceeding commenced in the court in which the same is rendered, within one year after the entry of judgment. But an exception to the decision or verdict on the ground that it is not supported by the evidence, cannot be reviewed on an appeal from the judgment, unless the appeal is taken within sixty days after the rendition of the judgment.” In White v. Pease, 15 Utah 170, we held that any error committed by the trial court in granting or refusing a new trial might, if embraced in a bill of exceptions or otherwise preserved in the record, be reviewed on appeal from the judgment. Section 3652, Comp. Laws Utah 1888, provides that, “upon an appeal from a judgment, the court may review the verdict or decision, or any intermediate order, if excepted to, which involves the merits or necessarily affects the judgment, except a decision or order from which an appeal might have been taken.” This court has repeatedly held that an exception to the decision or verdict, on the ground that it is not supported by the evidence, cannot be reviewed on appeal from the judgment, unless such appeal is taken within sixty days after the rendition of the judgment; that an appeal from the judgment must be taken within one year from the time of the entry of judgment; and that the court cannot extend the time fixed by statute for taking an appeal. Hanks v. Matthews, 8 Utah 181, 497; Reever v. White, 8 Utah, 189; Voorhees v. Manti City, 13 Utah 435; Brough v. Mighell, 6 Utah 317; Wey v. Shallenberger, (Ohio) 41 N. E. 522; Bobinson v. Orr, 16 Ohio St. 284; Scott v. Glenn, 98 Cal. 168; Forni v. Yoell, 99 Cal. 173; Curran v. Kennedy, 89 Cal. 98; Painter v. Painter, 113 Cal. 371; Fatzo v. *279Swasey, 111 Cal. 628; Greenwood v. Adams, 80 Cal. 75; Mogk v. Peterson, 75 Cal. 496; Turner v. Reynolds, 81 Cal. 214; Jones v. Insurance Co., 14 Utah 215; Improvement Co. v. Beale, (Okl.) 47 Pac. 481.
' The judgment in this case was' rendered September 3, 1896. The appeal was taken January 4, 1897, over 120 days after the rendition of the judgment. The appeal, not having been taken within 60 days from the time of the rendition of the judgment, should be dismissed. Section 3635 expressly declares that an appeal may be taken from a final judgment within one year after the entry of the judgment. The judgment is entered when it is docketed, and from that time it becomes a final judgment. In the other case the appeal must be taken within 60 days after the rendition of the judgment; not 60 days after final judgment, but 60 days after the rendition of the judgment. This means that the appeal must be taken within 60 days from the rendition of the judgment, as this court has repeatedly held. The judgment becomes final, for the purposes of an appeal, when it is rendered, and not when the motion for a new trial is denied. The constitution, where it provides that appeals may be taken from final judgments only, does not change or affect this. portion of the statute. The legislature has fixed the time within which appeals may be taken, and this court has no power to enlarge that time.